Citation Nr: 1742123	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1986 to January 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in February 2017 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action. The Board notes that in April 2017, a total disability rating based on individual unemployability (TDIU) was granted for the entire appeal period.  Therefore, that issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected PTSD has resulted in no more than occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. The Veteran's claim arises from his disagreement with the initial rating assigned following the grant        of service connection.  Once a claim is granted, it is substantiated, and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.

The Board notes that the action requested in the prior remand has been undertaken.  In April 2017, the Veteran's records were obtained from the Social Security Administration.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7,       4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pursuant to the General Rating Formula for Rating Mental Disorders (General Rating Formula), a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted   to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

VA treatment records show that the Veteran underwent psychotherapy; was prescribed Xanax, Prozac, and Lexapro; and participated in a residential PTSD treatment program for approximately six weeks. The record shows that the Veteran reported symptoms of depression, panic attacks several times a week, poor sleep, nightmares, anger, irritability, low energy, and hypervigilance. He reported sleeping two to three hours per night and rarely leaving his house. The Veteran denied having any close relationships with others, noting that he was estranged from his family. He reported thinking about suicide daily, but denied any plan or intent to harm himself or others. He reported attempting suicide in April 2014 by mixing multiple sleeping pills with whiskey, after which he was arrested because a friend he sent a text message to at the time had a no-contact order against him.  Treatment providers consistently noted that he appeared alert, oriented, and appropriately dressed with good rooming and hygiene.  His eye contact was normal; mood was dysthymic; affect was normal  or constricted; thought process was logical and coherent; insight and judgment were intact; concentration was fair; abstraction was questionable; and short-term memory was noted to be impaired on one occasion, but otherwise was intact.  There was no evidence of hallucinations, delusions, manic episodes, or psychotic symptoms.  The Veteran denied any psychiatric hospitalizations, and his treatment providers indicated that he was not an imminent danger to himself or others.

The Veteran underwent a VA examination in July 2015, during which he reported symptoms of depressed mood, anxiety, chronic sleep impairment, hypervigilance, irritability, exaggerated startle response, social isolation, intrusive thoughts, avoidance, and feelings of detachment or estrangement from others. He stated     that he avoided places where there are groups of people or where he has to wait      in line, as he is easily irritated by people and wants to avoid potential conflict.       He reported being able to complete all activities of daily living and denied any difficulty maintaining personal grooming and hygiene.  He reported some irritation when driving, including face-to-face confrontations with other drivers in years    past.  He reported a suicide attempt in April 2014 when he was intoxicated and    took several sleeping pills; however, he denied any current thoughts of harming    himself of others.  He also denied any feelings of worthlessness, crying spells,         or disturbances in appetite.  The Veteran indicated that he slept about three hours per night.  There was no evidence of manic episodes, hallucinations, delusions, obsessive or ritualistic episodes, signs of a thought disorder, or disturbance in attention or memory.  The Veteran reportedly enjoyed riding his motorcycle and lifting weights daily for exercise.  He reported being in a relationship with his girlfriend for the past two years and being self-employed doing floor installation and carpentry work.  He stated that he preferred working for himself due to his quick temper and impatience with others.  The examiner characterized the Veteran's level of impairment as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

The Veteran underwent another VA examination in November 2015, during which he reported symptoms of depressed mood, crying spells, excessive worry, social anxiety, panic attacks occurring weekly or less often, chronic sleep impairment,   and mild memory loss, such as forgetting names, directions, or recent events.  The  Veteran reported owning his own remodeling business since 2007, but clarified that he has not done any work since March 2015 due to his anxiety, lack of motivation, 
anger, and frustration. Otherwise, he reported no changes since his last VA examination.  He indicated that he had a female friend who visited him sometimes, but they did not go out much.  He reported minimizing his driving due to his anxiety, anger, and reactivity.  It was noted that he was independent in activities of daily living, such as chores, grocery shopping, and cooking.  He reported a moderately low level of social connectedness and noted that he was estranged from his family.  The Veteran's behavior was appropriate, and the examiner did not detect any psychotic process, gross cognitive impairment, obsessions, or compulsions.  The examiner characterized the Veteran's level of impairment as occupational and social impairment with reduced reliability and productivity.  

The Veteran underwent another VA examination in June 2016, during which he reported symptoms of depressed mood, diminished interest in activities at times, anxiety, panic attacks more than once a week, chronic sleep impairment, nightmares several nights a week, impaired concentration at times, and mild memory loss,   such as forgetting names, directions, or recent events.  He also reported suicidal ideations, but denied any plan or intent to harm himself or others.  He reported living with a female friend, but otherwise denied any significant social contacts.   He reported staying home during the day and walking, going to the gym, and doing chores and household tasks, such as cutting grass and removing snow.  He reported going out to dinner about twice a month.  He reported becoming anxious and hypervigilant in larger crowds. For example, he reported going to a casino recently, but leaving early due to his anxiety.  He reported outbursts of anger toward others when driving, but denied any face-to-face confrontations or involvement with     law enforcement officials.  He reported being able to independently complete all activities of daily living and denied any difficulty maintaining personal grooming 
and hygiene.  He stated that he has not worked since July 2015. The Veteran appeared alert, fully oriented, cooperative, neatly groomed, and appropriately dressed.  He displayed no unusual behaviors.  His speech was spontaneous, coherent, and goal-directed.  The examiner observed no memory impairment, hallucinations, delusions, or signs of a thought disorder.  The examiner characterized the Veteran's level of impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Upon review of the record, the Board finds that a rating in excess of 70 percent is     not warranted at any point during the period under review.  The record shows that    the Veteran reported symptoms of depressed mood, anxiety, hypervigilance, panic attacks several times a week, intrusive thoughts and nightmares, poor sleep, anger, irritability, low energy, and mild memory loss. The record shows that the Veteran was independent in activities of daily living, such as chores, cooking, grocery shopping, and maintaining personal hygiene.  He reported living with a female friend and going to the gym regularly and occasionally going out to eat.  Additionally, there was no evidence of impairment of thought process or communication, persistent delusions    or hallucinations, or inappropriate behavior. Although he reported thoughts of suicide and an attempt in April 2014, the Veteran denied any plan or intent to hurt himself or others throughout the appeal period, and his treatment providers consistently indicated that he was not a danger to himself or others.  Accordingly, the Board finds that total social and occupational impairment is not shown.  Thus, a 100 percent rating is not warranted at any time during the period under review.   


In reaching the above conclusion, the Board has considered the applicability of        the benefit of the doubt doctrine.  However, as the preponderance of the evidence       is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


